MEMORANDUM **
Mynor Uria Rivera Juarez, a native and citizen of Guatemala, petitions for review of an order of the Board of Immigration Appeals (“BIA”) summarily affirming an Immigration Judge’s (“IJ”) denial of his applications for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”).
We have jurisdiction pursuant to 8 U.S.C. § 1252. Reviewing for substantial evidence, Ali v. Ashcroft, 394 F.3d 780, 784 (9th Cir.2005), we deny the petition for review.
Even assuming Juarez suffered past persecution, substantial evidence supports the IJ’s finding that the government rebutted the presumption of a well-founded fear of future persecution because the IJ did an individualized analysis of changed country conditions in Guatemala. See Gonzalez-Hernandez v. Ashcroft, 336 F.3d 995, 1000-01 (9th Cir.2003).
Because Juarez cannot meet the lower standard of eligibility for asylum, he has failed to show that he is entitled to withholding of removal. See Prasad, v. INS, 47 F.3d 336, 340 (9th Cir.1995).
We lack jurisdiction to consider Juarez’s challenge to the denial of CAT relief because he failed to exhaust it below. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir .2004).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.